           Case 3:12-cv-02039-GAG Document 1314 Filed 08/08/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



  United States of America,                           CIVIL NO. 12-2039(GAG)

  Plaintiff,

  v.

  Commonwealth of Puerto Rico, et al.,

  Defendants.




                                           ORDER


       The parties informed the Court yesterday afternoon that the former monitor has publicly
disclosed information that is confidential and/or work-product under the Reform Agreement, or
that otherwise violates the Code of Judicial Conduct. While not privy to the exact nature of
such disclosures and, thus, not in a position to make a determination at this time as to the
matter, the undersigned understands that the same must immediately be addressed.
       Accordingly, the Clerk of Court shall open, with this Order, a miscellaneous proceeding
which shall be referred to another U.S. District Judge.
       The Judge shall promptly meet with the parties and former monitor to ensure
compliance with the Agreement, Privilege and Confidentiality Rules, and Code of Conduct.
The Judge shall also address with the parties and former monitor all the above concerns, as
well as any other matter deemed appropriate. Finally, the judge may issue any other orders
upon assignment.
       SO ORDERED.
       In San Juan, Puerto Rico, this 8th day of August, 2019.


                                                s/ Gustavo A. Gelpí
                                                Gustavo A. Gelpí
                                                U.S. District Judge
